Opinion issued April 11, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00957-CV
____________

JOHN FRANKLIN SHEAD, Appellant

V.

KAY H. CARDOZA, Appellee



On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 93-CV-1420



O P I N I O N
	According to information provided by the trial court clerk, this is an appeal
from a judgment signed on July 24, 2001.  A motion for new trial was filed, and a
notice of appeal was filed on October 17, 2001.  The record was due on November
24, 2001.  Neither the clerk's record nor the reporter's record has been filed.  The trial
court clerk has advised this Court that appellant has not paid for the record.  See Tex.
R. App. P. 35.3(a)(2).  
	Appellant has not paid the appellate filing fee of $125.  On December 11, 2001,
the Court issued an order stating that unless the appellate court filing fee of $125 was
paid within 15 days, the appeal would be dismissed.  Appellant has not responded to
the December 11, 2001 order of this Court.
	On February 21, 2002, the Court issued an order ruling as follows:

	Subject to payment being made by appellant, the trial court clerk is
ordered to file the clerk's record within 30 days of the date of this
order.  If the clerk's record is not so filed, at the expiration of such 30-day period, the trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If the reason is
the failure of appellant to pay for the clerk's record, appellant is advised
that the appeal is subject to being dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b).
 	Appellant is advised that his appeal is subject to being dismissed at any
time for want of prosecution until the appellate filing fee of $125 is paid.

	Appellant has not paid the appellate filing fee.  The clerk's record has not been
filed, and the trial court clerk has advised the Court that the reason is nonpayment. 
Appellant has filed no response to this Court's orders of December 11, 2001 or
February 21, 2002.
	Accordingly, for the reasons set forth in those orders, the appeal is dismissed.
PER CURIAM
Panel consists of Justices Cohen, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.